Citation Nr: 1755738	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-17 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disability of the right knee.

2. Entitlement to service connection for a bilateral foot disability, diagnosed as pes planus and plantar fasciitis.

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1999 to June 2010.  The Veteran's last period of service, from January 2007 to June 2010, resulted in a discharge under other than honorable conditions.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Winston, Salem, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Atlanta, Georgia, RO now has jurisdiction over this case. 

The Board notes that the issue of entitlement to service connection for an acquired psychiatric disability (diagnosed as post-traumatic stress disorder) was granted by the RO in October 2017.  That award constitutes a full grant, and that appeal has been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).  

One of the Veteran's claims was previously characterized as a claim of entitlement to service connection for a left foot condition.  The March 2011 rating decision, as well as the February 2013 Statement of the Case (SOC), clearly adjudicated the Veteran's claim of entitlement to service connection for a bilateral foot disability.  The Board has re-characterized the issue on appeal as such. 

It appears that, in April 2017, the Veteran filed new claims of entitlement to service connection for a disability of the right knee, a bilateral foot disability, a bilateral hearing loss disability, and hemorrhoids, in addition to new claims.  In October 2017, the RO erroneously adjudicated the above claims on appeal before the Board.  The RO denied these claims for, among other issues, lack of new and material evidence, which is not at issue in this case.  The Board will disregard the October 2017 rating decision.

The issue of entitlement to service connection for a hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was discharged from his last period of service, from January 2007 to June 2010, under other than honorable conditions, as a result of a pattern of misconduct and misconduct due to the commission of a serious offense.

2.  The evidence of record indicates that the Veteran's right knee disability was not caused by a disease, injury, or event, related to his honorable military service.

3.  The evidence of record indicates that the Veteran's bilateral foot disability was not caused by a disease, injury, or event, related to his honorable military service.

4.  The evidence of record indicates that the Veteran's hemorrhoids were not caused by a disease, injury, or event, related to his honorable military service.


CONCLUSIONS OF LAW

1.  The character of the Veteran's discharge from active service for the period of January 2007 to June 2010 is a bar to VA benefits for disabilities resulting from a disease, injury, or event, sustained during that period.  38 U.S.C. § 5303 (2012); 38 C.F.R. § 3.12 (2017).

2.  The criteria for a claim of entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 U.S.C. §§ 3.102, 3.159, 3.303.

3.  The criteria for a claim of entitlement to service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 U.S.C. §§ 3.102, 3.159, 3.303.

4.  The criteria for a claim of entitlement to service connection for hemorrhoids have not been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 U.S.C. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a veteran in developing information and evidence necessary to substantiate their claim.  Under 38 U.S.C. § 5103(a), VA must notify a veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence a veteran is expected to provide.  VA provided the Veteran with the requisite information as part of the Benefits Delivery at Discharge (BDD) program, prior to the Veteran's separation from service.  The Veteran acknowledged receipt of this information in March 2010. 

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  See 38 U.S.C. § 5103A(a), (b) and (c).  The RO has obtained the Veteran's service treatment records and VA medical records.  The Veteran stated, as part of his April 2013 formal appeal of this case (VA Form 9), that his medical records were lost when he reenlisted in 2002 and transferred to "NAS Norfolk."  Fortunately, the Veteran's claims file includes medical records recorded prior to 2002, as well as the Veteran's medical records from medical institutions in Norfolk, Virginia, and Portsmouth, Virginia. The Veteran's claims file does not appear to be missing any of his service treatment records.  
The RO provided the Veteran with examinations in April 2010 to assess whether the Veteran suffered from disabilities for which he would be entitled to service connection benefits.  The Board finds these reports adequate to decide the Veteran's claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board notes that VA provided the Veteran with an examination in September 2017 to assess his bilateral foot disability, but that the VA examiner was not provided with the Veteran's service treatment records.  The Board also notes that no opinion was provided as part of this decision, and that the examination was provided, erroneously, after this case had been certified to the Board.  The corresponding Request for Physical Examination contained in the record indicates that the RO did not consider the character of the Veteran's discharge when it requested the examination of the Veteran's bilateral foot disability, a fundamental inquiry in this case, or that the Veteran's claim was on appeal before the Board.  Given the outcome of the examination, and its lack of probative information as to these proceedings, the Board finds that no further development of medical evidence as to the Veteran's bilateral foot disability is necessary.  Such development would impose additional burdens on the Board with no likelihood of benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board concludes that no further assistance to the Veteran in developing the facts pertinent to this claim is required.


II.  Legal Criteria 

Generally, direct service connection may be established for a disability resulting from a disease, injury, or event, incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or cause when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  See 38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  A dishonorable discharge, statutory bar, or regulatory bar, deprives the claimant of VA benefits.  Such a discharge, statutory bar, or regulatory bar, is binding on VA as to the character of discharge unless an exception, such as insanity, applies.  See id.  Moreover, service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  

There are two types of character of discharge bars to establishing entitlement to VA benefits: statutory bars found at 38 U.S.C.A. § 5303 and regulatory bars listed in 38 C.F.R. § 3.12. 

Under the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful orders of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days, unless such person demonstrates to the satisfaction of the VA Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence.  See U.S.C.A. § 5303; 38 C.F.R. § 3.12(c).  

Under the regulatory bars, a discharge or release due to one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general courts-martial; (2) mutiny or spying; (3) an offense involving moral turpitude (including, generally, conviction of a felony); or (4) willful and persistent misconduct (this includes a discharge under "other than honorable conditions," if it is determined that the discharge was issued because of willful and persistent misconduct.  An act constitutes willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of, or wanton and reckless disregard for, its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  See 38 C.F.R. § 3.1(n).


III.  Factual Background

A June 1999 service treatment record notes that the Veteran did not display a history of pes planus.  A January 2001 service treatment record notes the Veteran as displaying a normal arch. 

A November 2003 service treatment record that described an examination of the Veteran's legs for shin splints, noted that the Veteran's knees appeared normal, displayed no tenderness on palpitation, and displayed no muscle spasms.  The Veteran reported shin and knee pain.  The author of the treatment record noted that the Veteran's knees displayed on pain on motion, and normal movement.  The Veteran was diagnosed with shin splints.  

A January 2004 Report of Medical Examination noted no issues related to the Veteran's feet (normal arch noted) or right knee.  It does not appear that a rectal examination was performed, though the report noted the Veteran as having a normal anus and rectum.  A contemporaneous Report of Medial History notes that the Veteran did not suffer from knee trouble, foot trouble, or hemorrhoids.  

An April 2007 service treatment record notes the Veteran as reporting a history of hemorrhoids, which were confirmed on examination. A May 2008 service treatment record notes the Veteran's knees as displaying normal strength, flexion, and extension, and the Veteran as displaying a normal gait and stance. A July 2009 service treatment record notes the Veteran as suffering from patellofemoral dysfunction.  

In March 2010, the Veteran filed claims of entitlement to service connection for, among other issues, a disability of the right knee, a bilateral foot disability, and hemorrhoids.  A report dated that same month indicates that separation proceedings were initiated against the Veteran "due to a pattern of misconduct and commission of a serious offense[.]"  This Notice of Separation Proceedings report alleged that the Veteran "sexually harassed" fellow service members, and that he was "arrested and incarcerated . . . for aggravated assault" after he "pointed a loaded AR-15 Assault Rifle" at an individual named in the report.

An April 2010 letter drafted by a member of the Administrative Discharge Board (ADB) for the U.S. Marine Corps indicates that the ADB, by "a majority vote," recommended that the Veteran be separated from the Marine Corps.  The letter indicates that the ABD found that "the preponderance of the evidence prove[d] all acts or omissions alleged," in the March 2010 Notice of Separation Proceeding report.  

That same month, the Veteran underwent a series of examinations, as part of the BDD program, to determine whether he suffered from disabilities for which he would be entitled to service connection.  The April 2010 examination report noted that the Veteran suffered from a condition affecting his right knee, which, according to the examination report, began in 2008.  The Veteran was diagnosed with hemorrhoids, which "existed three years" prior to the April 2010 examination.  The Veteran was diagnosed with a bilateral foot condition in the form of pes planus and plantar fasciitis, which he stated "existed for eight years" prior to the April 2010 examination.  Imaging of the Veteran's right knee, and feet, revealed "no significant bone, joint or soft tissue abnormality."

A May 2010 letter indicates that the Veteran was "separated from the US Marine Corps due to a Pattern of Misconduct and Misconduct Due to Commission of a Serious Offense[.]" 

In March 2011, the RO denied the Veteran's claims of entitlement to service connection for, among other issues, a disability of the right knee, a bilateral foot disability, and hemorrhoids, after finding the Veteran's last period of service dishonorable for VA purposes.  


IV.  Analysis

Fundamental to the law of service connection is a causal relationship between a post-service disability and a related disease, injury, or event, incurred during active military service.  The April 2010 VA examination indicates that the Veteran suffers from a right knee disability, a bilateral foot disability, and hemorrhoids, as a result of his service.  At issue in this case is whether the Veteran incurred these disabilities during a period of honorable service, as required under 38 U.S.C. § 5303 and 38 C.F.R. § 3.12.  The May 2010 letter specifically states that the Veteran was discharged due to a "Pattern of Misconduct and Misconduct Due to Commission of a Serious Offense[.]"  The record does not indicate that the Veteran was insane at the time he committed the offenses for which he was discharged.  The record indicates that the Veteran's last period of service was terminated under dishonorable conditions.  See 38 C.F.R. § 3.12(a).  A discharge due to willful and persistent misconduct, excluding minor offenses, is a bar to VA benefits.  See id at (c).  

Given the character of the Veteran's discharge, as well as the medical evidence of record, the preponderance of the evidence indicates that the above discussed disabilities are the result of injuries or events that occurred during the Veteran's final period of service, and are not compensable under the law.
The Board notes the April 2010 VA examination, in which the Veteran reported suffering from a right knee disability since 2008.  A November 2003 service treatment record indicates that the Veteran reported knee pain, but testing revealed a normal, pain-free right knee.  The November 2003 record also notes that the Veteran was diagnosed with shin splints, and not a disability affecting his knee.  The Veteran's January 2004 Report of Medical Examination notes the Veteran as displaying normal knees.  The evidence of record does not indicate that the Veteran suffered from a disability of the right knee prior to July 2009.  Moreover, the right knee disability described in the April 2010 examination report matches the disability described in the July 2009 service treatment record.  

As to the Veteran's hemorrhoids, the evidence of record indicates that the Veteran's hemorrhoids were first noted in an April 2007 service treatment record.  The record describes the Veteran as reporting a history of hemorrhoids, but the evidence of record does not indicate that the Veteran suffered from this disability prior to his final period of service.  The Board notes that the Veteran's January 2004 Report of Medical Examination indicates that a rectal examination was not performed (and listed his anus and rectum as normal), but the Veteran's January 2004 Report of Medical history states that the Veteran denied issues affecting his anus and rectum, including hemorrhoids.  Moreover, the April 2010 VA examination report indicates that the Veteran's hemorrhoids began in April 2007.  

The April 2010 VA examination report notes that the Veteran's bilateral foot disability existed has since 2002.  The evidence of record does not indicate that pes planus or plantar fasciitis were diagnosed prior to the April 2010 examination.  As discussed, medical evidence of record from the Veteran's honorable periods of service indicate that he did not suffer from pes planus or plantar fasciitis.  The Veteran's service treatment records do note that the Veteran suffered from plantar warts, and other skin lesions affecting his feet, but it does not appear that the Veteran suffered from these skin or wart conditions at the time of his separation.  The preponderance of the evidence indicates that the Veteran's bilateral foot disability, diagnosed during the April 2010 examination, stems from his last period of service. 

ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a bilateral foot disability is denied.

Entitlement to service connection for hemorrhoids is denied.


REMAND

Additional development is required before the Board may adjudicate the Veteran's claim of entitlement to service connection for a hearing loss disability.  The Board notes that the Veteran's last audiological examination took place in April 2010.  The Veteran did not display hearing loss sufficient to warrant service connection.  See 38 C.F.R. § 3.385.  It is possible that the Veteran suffered from an injury or event during his honorable service which may have manifested in a current hearing loss disability.  A new VA examination is needed to address whether the Veteran suffers from a current hearing loss disability, and whether that disability is the result of his honorable active service from January 1999 to January 28, 2007.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to assess the Veteran's claimed bilateral hearing loss disability.  The examiner must be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed.  Based on the evidence of record, the examiner should provide opinions as to the following:

(a)  Does the Veteran suffer from a hearing loss disability? 

(b)  If so, is it at least as likely as not (a 50% or greater probability) that the Veteran's hearing loss disability was caused by the Veteran's honorable service, or is otherwise related to his honorable service?  THE BOARD NOTES THAT THE VETERAN'S SERVICE HAS BEEN CHARACTERIZED AS HONORABLE FROM JANUARY 1999 TO JANUARY 28, 2007, AND DISHONORABLE FROM JANUARY 29, 2007, TO JUNE 2010.  The inquiry at hand is whether the Veteran's hearing loss disability is the result of a disease, injury, or event, incurred during his period of honorable service, or whether it is the result of a disease, injury, or event, incurred during his dishonorable service. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

2.  Readjudicate the Veteran's claim. If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.



The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Remanded matters must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112.




____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


